Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156326(97)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  In re SNOW/WILLIAMS/ROBINSON,                                     SC: 156326                                        Justices
  Minors.                                                           COA: 335536
                                                                    Wayne CC Family Division:
                                                                    10-496549-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  22, 2017 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2017
         s1024
                                                                               Clerk